Title: To Thomas Jefferson from Edward Telfair, 21 August 1792
From: Telfair, Edward
To: Jefferson, Thomas



Sir
State-house, Augusta, 21st. Augt. 1792

Yours of the 3d. ultimo I have been favored with—also its enclosure, a copy of a Letter from His most Catholic Majesty’s Representative on the subject of a Communication dated the 30th. December 1791 from His Excellency the Governor of East Florida to me: herewith are transmitted certified copies of the Executive proceedings had in the premises. When the Law Officers, who are now on the Circuit, make a report (which measure shall not admit of much longer delay) you shall be immediately furnished therewith. I have the honor to be Sir Your most Obedt. hble. Servt.

Edwd. Telfair

